DETAILED ACTION

This Office action is in response to papers filed on 28 February 2020.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on February 28, 2020, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are directed to a “system for updating a device in a building management system for use with a third-party device” yet there is not functional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2017/0212487 A1 to Gupta et al..
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and 
The reference of prior art to Gupta et al. (hereinafter referred to as “Gupta”) teaches of systems and methods for updating a group of controllers in a HVAC system for self-initiation of provisioning of building equipment.  In doing so, the reference of prior art teaches and/or fairly suggests the limitations of the instant invention as follows.
Regarding independent claims 1, 8 and 15, directed to a system, method and controller, respectively, wherein updating a device in a building management system (BMS) for use with a third-party device (taught in paragraph [0001]), comprises: 
a third-party device – (taught by Gupta in paragraph [0041] where the provisioning of preparing, equipping, and updating equipment in a building 
a device manager of a control network, the device manager configured to update the third- management system is stated); 
•	party device and comprising a processing circuit configured to – (Gupta teaches of a provisioning manager that enables the updating of an additional or replacement device in paragraph [0043]): 
o	determine that the third-party device has been discovered on the control network – (the provisioning manager is configured to identify the device as explained in paragraphs [0043]-[0044] of Gupta); 

o	map the third-party device with the control network based on the populated template of received data – (paragraph [0044] in Gupta teaches of the provisioning process or mapping of the device with the network using the extracted provisioning data); and 
o	configure the third-party device to operate in the control network, wherein configuring the third-party device comprises transforming a data exchange format of the third- party device – (in paragraph [0045] Gupta teaches of upgrading the system components to enable the third-party device to operate within the network).
As per claims 2, 9, and 16, further comprising: a user device comprising a user interface connected to the control network; and the processing circuit further configured to: generate a profile of the third-party device; and display the profile of the third-party device to the user interface, wherein the profile comprises the received data is stated.  The presence of a user interface is taught by Gupta in paragraph [0044] as an onboard 
In claims 4, 11, and 18, the control network, the third-party device, the device manager, and the user device operate over a building operation controls network BACnet) protocol, wherein the BACnet protocol may be BACnet/IP, BACnet/Ethernet, or BACnet/MSTP is stated.   The use of a network protocol is taught in paragraphs [0051] and [0055] of the Gupta reference where the protocol is named.
Claims 5, 12, and 19 recite the steps of configuring the third-party device as further comprises: determining that the third-party device has not previously been connected to the control network; and generating a new device profile for the third-party device based on the received data.  Gupta teaches the use of automatic provisioning triggers which are able to detect new hardware components wherein once detected new device profiles or firmware can be provided in paragraph [0044].
Regarding claims 6, 13, and 20, configuring the third-party device further comprises: determining that the third-party device has previously been connected to the control network; and providing a previous device profile based on the received data, wherein the received data comprises vendor information of the third-party device or model information of the third-party device or firmware information of the third-party device is recited.  As stated above in reference to claims 5, 12, and 19, in the same way that new components are detected, older or in use components are necessarily detected in the same way as described in paragraph [0044]. 
As per claims 7 and 14, the control network operates under a first network protocol and the third-party device operates under a second network protocol; and configuring the third-party device further comprises converting the third-party device to . 

Claim(s) 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2009/0228812 A1 to Keenan, Jr. et al.
The reference of prior art to Keenan, Jr. et al. (hereinafter referred to as “Keenan”) teaches of an integration tool that is capable of integrating and/or commissioning a new device into a building control system.  In doing so, the reference of prior art teaches and/or fairly suggests the limitations of the instant invention as follows.
Regarding independent claims 1, 8 and 15, directed to a system, method and controller, respectively, wherein updating a device in a building management system (BMS) for use with a third-party device, comprises: 
a third-party device – (taught by Keenan in paragraph [0010]); 
a device manager of a control network, the device manager configured to update the third-party device and comprising a processing circuit configured to – (taught as a supervisory control system by Keenan in paragraph [0041]) : 
determine that the third-party device has been discovered on the control network – (Keenan teaches that the updating is done based on sensed conditions and desired set points as noticed in paragraph [0043]); 
populate a template with a set of received data from the third-party device – (data regarding the third-party device is coordinated by Keenan as explained in paragraph [0045]); 
map the third-party device with the control network based on the populated template of received data – (paragraph [0085] teaches the step of mapping information for the third-party device of Keenan); and 
configure the third-party device to operate in the control network, wherein configuring the third-party device comprises transforming a data exchange format of the third- party device – (in paragraph [0063] Keenan explains that “the program instructions for the operation, maintenance, diagnostics and/or the like for the building control system includes a commissioning tool main menu for the commissioning or integration of a new device into the system).
As per claims 2, 9, and 16, further comprising: a user device comprising a user interface connected to the control network; and the processing circuit further configured to: generate a profile of the third-party device; and display the profile of the third-party device to the user interface, wherein the profile comprises the received data is stated.  Keenan teaches in paragraph [0046] as the workstation.  The steps of generating and displaying a profile is taught in paragraph [0053] of Keenan as the automated integration process.   
Claims 3, 10, and 17 are directed to the processing circuit being further configured to generate a default template of the third-party device, wherein the default template comprises vendor information or model information or firmware information.  This aspect of the instant invention is taught by Keenan in paragraph [0055] as the 
In claims 4, 11 and 18, the control network, the third-party device, the device manager, and the user device operate over a building operation controls network (BACnet) protocol, wherein the BACnet protocol may be BACnet/IP, BACnet/Ethernet, or BACnet/MSTP.  Keenan teaches the use of the Ethernet for the transfer of communications in paragraph [0050]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0212487 A1 to Gupta et al. as applied to claims 1, 8, and 15 above, and further in view of US Patent Application Publication No. US 2009/0228812 A1 to Keenan, Jr. et al.
Although Gupta teaches the limitations of the instant invention as aforementioned.  The reference of prior art does not particularly address the elements of claims 3, 10, and 17.  For this reason, the published prior art of Keenan is introduced to teach the processing circuit being further configured to generate a default template of the third-party device, wherein the default template comprises vendor information or model information or firmware information.  This element of the instant invention is .

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2009/0228812 A1 to Keenan, Jr. et al as applied to claims 1, 8, and 15 above, and further in view of US Patent Application Publication No. US 2017/0212487 A1 to Gupta et al..
Although Keenan teaches the limitations of the instant invention in analogous art as aforementioned.  The reference of prior art does not particularly address the elements of claims 5-7, 12-14, and 19-20.  For this reason, the published prior art of Gupta is introduced to teach the claimed elements as follows.
Claims 5, 12, and 19 recite the steps of configuring the third-party device as further comprising: determining that the third-party device has not previously been connected to the control network; and generating a new device profile for the third-party device based on the received data.  Gupta teaches the use of automatic provisioning triggers which are able to detect new hardware components wherein once detected new device profiles or firmware can be provided in paragraph [0044].
Regarding claims 6, 13, and 20, configuring the third-party device further comprises: determining that the third-party device has previously been connected to the 
As per claims 7 and 14, the control network operates under a first network protocol and the third-party device operates under a second network protocol; and configuring the third-party device further comprises converting the third-party device to operate from the second network protocol to the first network protocol is stated.  Gupta teaches this feature of the instant invention in paragraph [0055] where two different control data is available but the portable data is made available to the main controller also.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned teachings of Keenan with that of Gupta so as to enable a more thorough and efficient upgrade with third-party devices in a building management system as indicated in paragraph [0004] of Gupta. 
Headings here always
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2018/0119972 A1		Trikha et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        September 8, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119